Order entered April 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01577-CV

                                 WAYNE A. RAND, Appellant

                                                V.

                           DOROTHY DENNISE RAND, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-1306590

                                            ORDER
       Before the Court is appellant’s March 30, 2015 motion to extend time to file brief. The

brief, however, is not yet due because the reporter’s record has not been filed. See TEX. R. APP.

P. 38.6(a). From a review of our records, it appears the court reporter is awaiting appellant’s

designation of the record. Accordingly, we ORDER appellant to file, no later than April 17,

2015, a written request specifically designating the hearings and exhibits to be included in the

record. See id. 34.6(b)(1),(2). We further ORDER court reporter Shantel Beheler to file, no

later than May 1, 2015, either the record or written verification appellant has not designated the

portions of the proceedings needed to be transcribed. We caution appellant that if we receive

notification from Ms. Beheler that she has not received the designation of record, we may order

the appeal submitted without the reporter’s record. See id. 37.3(c).
       We DENY as premature appellant’s March 30, 2015 extension motion.

       We DIRECT the Clerk of the Court to send a copy of this order to the parties and Ms.

Beheler.




                                                 /s/    CRAIG STODDART
                                                        JUSTICE